DETAILED ACTION
	This office action is for the examination of continuation reissue application 16/713,935, filed on December 16, 2019, of the US Patent No. 9,836,184 (hereinafter “the '184 patent”) responsive to amendments and arguments filed on December 27, 2021 in response (“the Response”) to the Final Rejection mailed on September 28, 2021.  Claims 42-43, 45-51, 53-59, and 61-67 were pending.  In the Response, Applicant amended claims 42, 50, 58, 66, 67 and filed a revised reissue Oath/Declaration to overcome outstanding rejections.  All prior rejections are withdrawn.

Allowable Subject Matter
	Claims 42-43, 45-51, 53-59, and 61-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
When the claims are considered in their entirety, the prior art of record does not teach or suggest a method of updating a list displayed on a mobile terminal when an item on the list is deleted as claimed in the series of action steps where items on the list displayed after the deletion is different depending on the changing scrolling direction in the manner claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992